RE: COUNTY SALES TAX PROCEEDS
ATTORNEY GENERAL HENRY HAS AUTHORIZED ME TO PERSONALLY RESPOND TO YOU ON HIS BEHALF REGARDING YOUR REQUEST FOR AN OFFICIAL OPINION ON WHETHER A COUNTY MAY LAWFULLY GIVE A PORTION OF A COUNTY SALES TAX TO A MUNICIPALITY IN RETURN FOR THAT MUNICIPALITY'S PUBLIC SUPPORT FOR THE ADOPTION OF THE TAX IMPOSITION. IN RESEARCHING THIS QUESTION, WE HAVE COME TO THE CONCLUSION THAT A PRIOR OPINION ISSUED IN 1987, ATTORNEY GENERAL OPINION NO. 87-066, IS DISPOSITIVE OF THE ISSUES YOU RAISE IN YOUR LETTER. THE GIST OF THAT OPINION IS THAT SUCH A GUARANTEE IS NOT PERMISSIBLE.
I HAVE ENCLOSED A COPY OF THAT OPINION WITH THIS LETTER FOR YOUR INFORMATION. IF YOU DO NOT FEEL THAT YOUR CONCERNS HAVE BEEN ADEQUATELY RESOLVED BY THAT OPINION, PLEASE FEEL FREE TO CONTACT ME PERSONALLY AT YOUR EARLIEST CONVENIENCE, AND I WILL BE MOST HAPPY TO TRY TO RESOLVE THOSE QUERIES.
(MICHAEL SCOTT FERN)